Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 1 of the Applicant's Remarks, under the Rejection Under 35 U.S.C. § 112 heading, filed 01/06/2021, with respect to the 35 U.S.C. § 112 rejections of claims 1, 3, 4, and 6-9  have been fully considered and are persuasive.  The rejections of 10/06/2020 has been withdrawn. 
Applicant's arguments filed 01/06/2021 with respect to the 35 U.S.C. § 103 rejections of 01/06/2021 have been fully considered but they are not persuasive.
With respect to the applicant’s arguments Regarding claim 1, presented in the first two paragraphs of page 2 of the applicant’s arguments (which was labeled as page 5) it is argued that Moses does not teach that the lower pole support is made of an extracellular matrix. Examiner disagrees.  While it is true that Moses does not explicitly disclose that parts 413, 413’, and 413’’ are not disclosed to be comprised of an extracellular matrix, it is argued that one of skill in the art would find it obvious to incorporate ECM materials in to the device of Moses to teach a part 413, 413’, and 413’’ that do comprise of an ECM material. It is seen that one of skill in the art would find it obvious to incorporate a dermal matrix like the one disclosed in [0014] into the device of Moses as an ECM is disclosed to be known in the art and it would produce knowable results if the entire device of Moses was made of an ECM.  As stated in [0014], matrixes like these will degrade over time and can possibly resorb in the body, which are two desirable traits for an implant which is designed to break down over time in vivo. As such, using an ECM for a bioabsorbable mesh is seen as something that would be obvious.
With respect to the argument in the third paragraph of page 2 of the remarks (labeled as page 5), the applicant argues that Moses does not teach a hemispherical or paraboloid or 
Regarding the argument against Felix, on page 3 of the applicant’s remarks (labeled as page 6), the applicant argues that Felix does not teach that the three dimensional shaped implant is made of an extracellular matrix. Examiner disagrees. As stated in [0108], a use of collagen and elastin are disclosed for use in a breast prosthesis, which are materials commonly used to form an extracellular matrix.  It should be noted that these materials, as well as the cited biocompatible polymers and adhesion factors mentioned in the applicant’s remarks are all different embodiments presented within Felix.  As a result, it is seen that it is possible to make the device of Felix with ECM materials disclosed in [0108].
With respect to the argument regarding the newly added claim 19 on pages 3-4 (being labeled pages 6-7), it is argued that Moses in view of Felix do not teach a “restraint device configured to maintain the extracellular matrix rolled up according to a solid of revolution.” This is seen to be the argument as the applicant asserts that part 413 is rolled around part 417, which means that 413 is not a solid of revolution and cannot be retained within part 417. Examiner disagrees.  As per [0069], it is disclosed that part 417 is a hollow part wherein part 413 is inserted in.  It is also stated that part 413 can be wrapped around part 417, but this is seen to be a separate embodiment.  As such, Felix is seen to teach part 413 is rolled up into a “solid of revolution” in the embodiment that is cited in the rejection of claim 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PGPub No.: 2012/0283826) in view of Felix et al. (Pub. No.: US 2015/0112434)
Regarding claim 1, Moses teaches a medical device for breast surgery (disclosed in the abstract) said medical device originally constituted by an extracellular matrix (ECM) (as disclosed in [0014], Moses discloses an acellular cadaveric dermal matrix.  This matrix is seen as being a type of extracellular matrix) of quadratic shape (a quadratic shape is shown in figures 8A-C with a matrix per se of materials is disclosed in [0014]), said quadratic matrix having a three-dimensional development (this shape is best shown in figure 8A. This figure is disclosed as being a three dimensional shape as per [0102], that states that figure 8A has a canoe-like body wherein a cavity 804 is formed therein), said extracellular matrix being rolled (as per the top-most image in figure 4F. Here, the matrix is disclosed as being part 413.  However, as per [0102], the support in figure 8A is seen as being an alternate type of support compared to 102) to obtain a solid of revolution said solid of revolution having a central section greater than the distal sections and said solid of revolution being tapered at the extremities (as per the top most image in figure 4F, the edges of the device are tapered.  This also means that the diameter in 
Moses does not clearly disclose the shape of figure 8A (described as a canoe-like body) is one of hemispherical or paraboloid or ellipsoid or hyperboloid shape.  It is expected that the canoe-like body has a paraboloid shape due to the rounded parabolic bottom curve.  Additionally, Felix et al. (hereinafter, Felix) teaches a breast implant in the same field of endeavor with a hemispherical, hemi-ellipsoidal, or dome shape (para. 101) body.  The implant is then rolled up and inserted in the body (para. 101, 136). This hemispherical, ellipsoidal or paraboloid shape is seen as an alternate shape to the canoe-like body 800 of Moses and is a suitable shape for a breast implant.  Both Felix and Moses are seen as teaching a type of paraboloid shape, but the shape of Felix is seen as a more conventional hemispherical, hemi-ellipsoidal, or dome shape. This modification would have occurred using known methods and would have yielded predictable results. 
Regarding substituting part 800 for part 413, it is argued that both devices are seen as being functionally equivalent and that part 800 is just an alternate embodiment for the device of 413.  This is disclosed in [0102], part 800 is a support with a 3D shape and, as per [0108], this is disclosed as being a lower pole support with part 413. As such, the device in figures 8A-8C will also be rolled into a similar orientation of part 413 and will be inserted into the body via the same tools. 
Additionally, it should be noted that Moses does not explicitly disclose an extracellular matrix per se therein.  However, Moses does disclose an “acellular cadaveric dermal matrix” in [0014] with a recitation of an “ovine dermal matrix” and collagen. As per the wording of [0014], it is clear that Moses is aware of the use of these matrix configurations for a breast prosthesis, but it is unclear if Moses will teach a similar type of matrix within the device it presents.  However, it is seen that one of skill in the art would find it obvious to incorporate a dermal matrix like the one disclosed in [0014] into the device of Moses as an ECM is disclosed to be known in the art and 
Regarding claim 2, Moses in view of Felix teach the medical device according to claim 1 comprising a restraint device configured to maintain the extracellular matrix rolled up before and during introduction through a surgical incision (part 417, defined in [0071] and shown in figures 4C and 4D will act as a restraint device as it will be used to deliver the prosthesis in the body. This will restrain the device in its folded up form before it unravels and forms a paraboloid shape in the patient).
Regarding claim 3 and 6, Moses in view of Felix teach the medical device according to claims 1 and 2, wherein the extracellular matrix is made of collagen membrane having shape memory (with the presence of collagen being used for the device in [0062] and [0109]. Here, collagen is disclosed as being used for the lower pole support, which is how part 413 is defined in [0074] and part 800 is defined in [0102]. A shape memory aspect of a lower pole support is then disclosed in [0069] and [0076).
Regarding claim 4, Moses in view of Felix teach the medical device according claim 1, wherein the restraint device made of biomaterial (it is argued that part 417 will need to be made of a biomaterial as it is inserting part 413 into the body. As a result, part 417 will also need to consist of a biomaterial as it will be placed in the body for a period of time during delivery).
Regarding claim 5, Moses in view of Felix teach the medical device according to claim 1, wherein the extracellular matrix is configured such that, once inserted in a surgical wound the solid of revolution returns to the original hemispherical or paraboloid or ellipsoid or hyperboloid shape (this is shown in figures 4C and 4D wherein the device is in a rolled up configuration but 
Moses does not clearly disclose the shape of figure 8A (described as a canoe-like body) is one of hemispherical or paraboloid or ellipsoid or hyperboloid shape.  It is expected that the canoe-like body has a paraboloid shape due to the rounded parabolic bottom curve.  Additionally, Felix et al. (hereinafter, Felix) teaches a breast implant with a hemispherical, hemi-ellipsoidal, or dome shape (para. 101) body.  The implant is then rolled up and is then inserted in the body (para. 101, 136). This hemispherical, ellipsoidal or paraboloid shape is seen as an alternate shape to the canoe-like body 800 of Moses and is a suitable shape for a breast implant .  Both Felix and Moses are seen as teaching a type of paraboloid shape, but the shape of Felix is seen as a more conventional hemispherical, hemi-ellipsoidal, or dome shape. This modification would have occurred using known methods and would have yielded predictable results. 
Regarding claim 17, Moses in view of Felix will teach the medical device according to claim 2. However, Moses in view of Felix do not explicitly disclose an instance wherein the restraint device is a ring. Instead, Moses appears to disclose a tubular like device as a restraint device. However, it is argued that the cylindrical restraint device 417 of Moses is analogous to a ring and that a ring can be implemented in place of the part 417 in Moses.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moses (US Pub No.: 2012/0283826) in view of Felix et al. (Pub. No.: US 2015/0112434) in further view of Lowel (US Pub No.: 2004/0029095).
Regarding claim 18, Moses in view of Felix will teach the medical device according to claim 1, wherein Felix will teach that the extracellular matrix comprises parallel fascia of collagen fibres and elastin tissue fascia (the use of collagen and elastin for an ECM for an 
However, Moses in view of Felix do not teach an instance wherein the elastin tissue fascia have been destructured by a deantigenation process; and wherein, by expelling water and air from the extracellular matrix, the collagen fibres are compressed to the point of undergoing a plastic deformation that determines the quadratic shape of the extracellular matrix.
Instead, Lowel does teach a deantigenated tissue matrix in the abstract.  It is seen that this deantigenated tissue is for use for biological tissue that is to be implanted in the body (namely grafts in [0013]-0014]). As such, while Lowel is not explicitly for a breast implant, it is seen that the teachings of Lowel can be incorporated into the devices of Moses and Felix as they all teach implantable devices and materials therefor. From here, it is seen that water and air will be expelled from the extracellular matrix via the deantigenation process. 
Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US Pub No.: 2012/0283826).
Regarding claim 19, Moses discloses a medical device for breast surgery (being the mastopexy implant in the abstract), said medical device comprising: an extracellular matrix (ECM) (use of an extracellular matrix for a breast prosthesis is disclosed in [0014]) having a lens like shape (the shape at the bottom of figure 4F is seen to be a lens like shape.  A lens like shape is seen to be an open semi-circle like shape) and having shape memory (A shape memory aspect of a lower pole support is then disclosed in [0069] and [0076); a restraint device (part 417, defined in [0071] and shown in figures 4C and 4D will act as a restraint device as it will be used to deliver the prosthesis in the body. This will restrain the device in its folded up form before it unravels and forms a paraboloid shape in the patient) configured to maintain the 
It should be noted that Moses does not explicitly disclose an extracellular matrix per se therein.  However, Moses does disclose an “acellular cadaveric dermal matrix” in [0014] with a recitation of an “ovine dermal matrix” and collagen. As per the wording of [0014], it is clear that Moses is aware of the use of these matrix configurations for a breast prosthesis, but it is unclear if Moses will teach a similar type of matrix within the device it presents.  However, it is seen that one of skill in the art would find it obvious to incorporate a dermal matrix like the one disclosed in [0014] into the device of Moses as an ECM is disclosed to be known in the art and it would produce knowable results if the entire device of Moses was made of an ECM.  As stated in [0014], matrixes like these will degrade over time and can possibly resorb in the body, which are two desirable traits for an implant which is designed to break down over time in vivo. As such, using an ECM for a bioabsorbable mesh is seen as something that would be obvious. Therefore, it is seen that one of skill in the art would find it obvious to use an ECM material to make up the device presented in Moses. 
Regarding claims 20 and 21, Moses will disclose the medical device according to claim 2. However, Moses in view of Felix do not explicitly disclose an instance wherein the restraint device is a ring or if the ring will be placed at the center of the solid of revolution. Instead, Moses appears to disclose a tubular like device as a restraint device. However, it is argued that the cylindrical restraint device 417 of Moses is analogous to a ring and that a ring can be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ward (US Pub No.: 2010/0028396) and Sudekum (US Patent No.: 9,149,354).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774